Appeal from an order of the Supreme Court, Monroe County (William E Eolito, J.), entered November 24, 2003. The order, insofar as appealed from, denied defendants’ motion for summary judgment dismissing the complaint in a personal injury action.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Green, J.P., Gorski, Martoche, Lawton and Hayes, JJ.